


Exhibit 10.34

 

 

 

NEW YORK STOCK EXCHANGE, INC.

CAPITAL ACCUMULATION PLAN

Effective as of January 1, 1998

 

 

 

--------------------------------------------------------------------------------


 

New York Stock Exchange, Inc.
Capital Accumulation Plan

The New York Stock Exchange, Inc. Capital Accumulation Plan, effective as of
January 1, 1998, is intended to provide supplemental retirement benefits to a
select group of management and highly compensated employees of the New York
Stock Exchange, Inc.


1.             DEFINITIONS.  FOR PURPOSES OF THIS PLAN, THE FOLLOWING
DEFINITIONS APPLY:


(A)           “ACCUMULATION ACCOUNT” MEANS THE INDIVIDUAL ACCOUNT ESTABLISHED BY
THE NYSE FOR A PARTICIPANT TO WHICH BOOK ENTRY CONTRIBUTIONS MADE TO THE PLAN ON
BEHALF OF A PARTICIPANT AND EARNINGS THEREON SHALL BE CREDITED.


(B)           “ACCUMULATION BENEFITS” MEANS THE VESTED PORTION OF ACCUMULATION
ACCOUNT.


(C)           “BENEFICIARY” MEANS THE PERSON OR PERSONS (IF ANY) DESIGNATED OR
DEEMED DESIGNATED BY THE PARTICIPANT UNDER THE NEW YORK STOCK EXCHANGE, INC.
SUPPLEMENTAL EXECUTIVE SAVINGS PLAN (THE “SESP”) TO RECEIVE HIS BENEFITS UNDER
THE SESP IN THE EVENT OF THE PARTICIPANT’S DEATH.  IF A PARTICIPANT IS NOT A
PARTICIPANT UNDER THE SESP, THE PARTICIPANT’S BENEFICIARY SHALL BE, UNLESS
OTHERWISE SPECIFIED BY THE PARTICIPANT IN A WRITTEN ELECTION FILED WITH THE
COMMITTEE UPON SUCH FORM AND IN SUCH MANNER AS SPECIFIED BY THE COMMITTEE, THE
PERSON OR PERSONS (IF ANY) DESIGNATED OR DEEMED DESIGNATED BY THE PARTICIPANT
UNDER THE NEW YORK STOCK EXCHANGE AND SUBSIDIARY COMPANIES EMPLOYEE SAVINGS PLAN
(THE “SAVINGS PLAN”) TO RECEIVE HIS BENEFITS UNDER THE SAVINGS PLAN IN THE EVENT
OF THE PARTICIPANT’S DEATH.  IF A PARTICIPANT IS NOT A PARTICIPANT UNDER THE
SESP OR THE SAVINGS PLAN, THE PARTICIPANT’S BENEFICIARY SHALL BE, UNLESS
OTHERWISE SPECIFIED BY THE PARTICIPANT IN A WRITTEN ELECTION FILED WITH THE
COMMITTEE UPON SUCH FORM AND IN SUCH MANNER AS SPECIFIED BY THE COMMITTEE, THE
PERSON OR PERSONS (IF ANY) DESIGNATED OR DEEMED DESIGNATED BY THE PARTICIPANT
UNDER THE NEW YORK STOCK EXCHANGE, INC. ICP AWARD DEFERRAL PLAN (THE “ICP PLAN”)
TO RECEIVE HIS BENEFITS UNDER THE ICP PLAN IN THE EVENT OF THE PARTICIPANT’S
DEATH.  IF A PARTICIPANT IS NOT A PARTICIPANT UNDER THE SESP, THE SAVINGS PLAN,
OR THE ICP PLAN, THE PARTICIPANT’S BENEFICIARY SHALL BE, UNLESS OTHERWISE
SPECIFIED BY THE PARTICIPANT IN A WRITTEN ELECTION FILED WITH THE COMMITTEE UPON
SUCH FORM AND IN SUCH MANNER AS SPECIFIED BY THE COMMITTEE, THE PARTICIPANT’S
ESTATE.  IN THE EVENT THAT TWO (2) OR MORE PERSONS ARE THE PARTICIPANT’S
BENEFICIARY UNDER THE SESP, THE SAVINGS PLAN, OR THE ICP PLAN, AS APPLICABLE,
THEN EACH SUCH PERSON SHALL BE ENTITLED TO RECEIVE PAYMENT UNDER THIS PLAN IN
THE SAME PROPORTION AS THE PROPORTION OF BENEFITS SUCH PERSON IS ENTITLED TO
RECEIVE UNDER THE SESP, THE SAVINGS PLAN, OR THE ICP PLAN, AS APPLICABLE.


(D)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE NYSE.


(E)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(F)            “COMMITTEE” MEANS THE COMMITTEE OF AT LEAST TWO (2) INDIVIDUALS
APPOINTED BY THE BOARD FOR PURPOSES OF ADMINISTERING THE PLAN, OR ANY SUCCESSOR
COMMITTEE.  IF A PARTICIPANT SERVES ON THE COMMITTEE, SUCH PARTICIPANT SHALL NOT
BE AUTHORIZED TO MAKE ANY DETERMINATIONS OR DECISIONS WITH RESPECT TO HIS
PARTICIPATION HEREUNDER OR WITH RESPECT TO PAYMENT OF ACCUMULATION BENEFITS TO
SUCH PARTICIPANT HEREUNDER.

 

--------------------------------------------------------------------------------


 


(G)           “DISABILITY” MEANS A TOTAL AND PERMANENT DISABILITY, AS DEFINED IN
SECTION 22(E)(3) OF THE CODE, AS DETERMINED BY THE HUMAN RESOURCES POLICY AND
COMPENSATION COMMITTEE OF THE BOARD.


(H)           “EARNINGS” MEANS, FOR ANY PLAN YEAR, EARNINGS ON AMOUNTS IN THE
ACCUMULATION ACCOUNT COMPUTED IN ACCORDANCE WITH SECTION 4 HEREOF, AND CREDITED
AS A BOOK ENTRY TO THE PARTICIPANT’S ACCUMULATION ACCOUNT.


(I)            “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED.


(J)            “ICP” MEANS THE ANNUAL INCENTIVE COMPENSATION PLAN ADOPTED BY THE
NYSE, EFFECTIVE AS OF JANUARY 1, 1984, AS AMENDED FROM TIME TO TIME.


(K)           “ICP AWARD” MEANS THE AMOUNT PAYABLE (OR WOULD HAVE BEEN PAID IF
NOT FOR AN ELECTION MADE PURSUANT TO THE NEW YORK STOCK EXCHANGE, INC. ICP AWARD
DEFERRAL PLAN TO DEFER ALL OR A PORTION OF SUCH AMOUNTS) UNDER THE ICP TO A
PARTICIPANT PURSUANT TO THE TERMS OF ICP.


(L)            “LTIP” MEANS THE NYSE LONG TERM INCENTIVE PLAN, EFFECTIVE AS OF
APRIL 4, 1996, AS AMENDED FROM TIME TO TIME.


(M)          “LTIP AWARD” MEANS THE AMOUNT PAYABLE UNDER THE LTIP TO A
PARTICIPANT PURSUANT TO THE TERMS OF THE LTIP.


(N)           “NYSE” MEANS THE NEW YORK STOCK EXCHANGE, INC. AND ANY SUCCESSOR
BY MERGER, CONSOLIDATION, PURCHASE OR OTHERWISE.


(O)           “PARTICIPANT” MEANS EACH OF THE EMPLOYEES SET FORTH ON EXHIBIT A
HERETO AND ANY OTHER EMPLOYEE WHO IS DESIGNATED AS A PARTICIPANT IN THIS PLAN BY
THE HUMAN RESOURCES POLICY AND COMPENSATION COMMITTEE OF THE BOARD.  AN
INDIVIDUAL WHO WAS DESIGNATED AS A PARTICIPANT IN THIS PLAN AND HAS A BALANCE IN
HIS ACCUMULATION ACCOUNT BUT WHO HAS INCURRED A TERMINATION OF EMPLOYMENT OR HAS
BEEN DESIGNATED AS INELIGIBLE TO CONTINUE TO PARTICIPATE IN THE PLAN SHALL NOT
BE ELIGIBLE TO HAVE FURTHER BOOK ENTRY CONTRIBUTIONS MADE TO HIS ACCUMULATION
ACCOUNT PURSUANT TO SECTION 5(A) HEREIN.


(P)           “PERFORMANCE AWARD” MEANS THE ICP AWARD AND/OR THE LTIP AWARD.


(Q)           “PLAN” MEANS THE NEW YORK STOCK EXCHANGE, INC. CAPITAL
ACCUMULATION PLAN.


(R)           “PLAN YEAR” MEANS THE TWELVE (12) MONTH PERIOD ENDING DECEMBER 31.


(S)           “QUALIFYING ENTITY” MEANS THE SECURITIES INDUSTRY AUTOMATION
CORPORATION, THE NATIONAL SECURITIES CLEARING CORPORATION OR THE DEPOSITORY
TRUST COMPANY, AND ANY OF SUCH ENTITIES’ SUBSIDIARIES DESIGNATED BY THE NYSE AS
A QUALIFYING ENTITY.  AN ENTITY IN WHICH THE NYSE POSSESSES AN OWNERSHIP
INTEREST BUT WHICH DOES NOT QUALIFY AS A SUBSIDIARY UNDER THE PLAN MAY BE
DESIGNATED AS A QUALIFYING ENTITY BY THE NYSE FOR THE PURPOSE OR DESCRIBING THE
OCCURRENCE OF A TERMINATION OF EMPLOYMENT.

 

-2-

--------------------------------------------------------------------------------


 


(T)            “SAVINGS PLAN” MEANS THE NEW YORK STOCK EXCHANGE AND SUBSIDIARY
COMPANIES EMPLOYEE SAVINGS PLAN, AS AMENDED FROM TIME TO TIME.


(U)           “SPOUSE” MEANS A PARTICIPANT’S LEGAL SPOUSE AT THE TIME OF THE
PARTICIPANT’S DEATH.


(V)            “SUBSIDIARY” MEANS ANY CORPORATION (OTHER THAN THE NYSE AND ANY
QUALIFYING ENTITY) IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE NYSE
IF, EACH OF THE CORPORATIONS OTHER THAN THE LAST CORPORATION IN THE UNBROKEN
CHAIN OWNS STOCK POSSESSING FIFTY PERCENT (50%) OR MORE OF THE TOTAL COMBINED
VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS IN SUCH
CHAIN.


(W)           “TERMINATION OF EMPLOYMENT” MEANS TERMINATION OF EMPLOYMENT AS AN
EMPLOYEE OF THE NYSE, ALL SUBSIDIARIES, AND ALL QUALIFYING ENTITIES FOR ANY
REASON WHATSOEVER, INCLUDING WITHOUT LIMITATION, DISABILITY.  NOTWITHSTANDING
THE FOREGOING, A TERMINATION OF EMPLOYMENT SHALL NOT BE DEEMED TO OCCUR IF AN
EMPLOYEE TRANSFERS TO, OR OTHERWISE IMMEDIATELY COMMENCES EMPLOYMENT WITH, A
QUALIFYING ENTITY OR A SUBSIDIARY UNTIL SUCH EMPLOYEE INCURS A TERMINATION OF
EMPLOYMENT WITH THE NYSE, ALL SUBSIDIARIES (INCLUDING, AS PROVIDED IN THE NEXT
SENTENCE, ANY FORMER SUBSIDIARIES) AND ALL QUALIFYING ENTITIES.  IF A SUBSIDIARY
OF THE NYSE CEASES TO BE A SUBSIDIARY OF THE NYSE, AN EMPLOYEE OF SUCH ENTITY
WILL NOT BE DEEMED TO INCUR A TERMINATION OF EMPLOYMENT SOLELY AS A RESULT OF
SUCH CHANGE IN STATUS UNLESS AND UNTIL THE COMMITTEE DETERMINES, IN ITS SOLE
DISCRETION, THAT SUCH EMPLOYEE HAS INCURRED A TERMINATION OF EMPLOYMENT AND WHEN
SUCH TERMINATION OF EMPLOYMENT IS DEEMED TO HAVE OCCURRED.


2.             CONTRIBUTIONS AND AMOUNT OF ACCUMULATION BENEFITS


(A)           THE NYSE SHALL MAKE A BOOK ENTRY CONTRIBUTION TO THE ACCUMULATION
ACCOUNT OF EACH PARTICIPANT IN AN AMOUNT EQUAL TO:

(I)                                     TWENTY-FIVE PERCENT (25%) OF THE TOTAL
AMOUNT OF THE PARTICIPANT’S ICP AWARD; AND

(II)                                  TWENTY-FIVE PERCENT (25%) OF THE TOTAL
AMOUNT OF THE PARTICIPANT’S LTIP AWARD.

The NYSE shall make such book entry contribution at such time as the applicable
Performance Award is paid to the Participant.  Notwithstanding the foregoing, no
book entry contribution shall be made to any Accumulation Account with respect
to any Performance Award paid prior to the Effective Date of the Plan.


(B)           EARNINGS SHALL BE CREDITED TO A PARTICIPANT’S ACCUMULATION ACCOUNT
AS PROVIDED IN SECTION 4 BELOW.


3.             VESTING


(A)           A PARTICIPANT SHALL BECOME VESTED IN HIS ACCUMULATION ACCOUNT
BASED ON HIS AGE WHILE CONTINUOUSLY EMPLOYED BY THE NYSE, AS FOLLOWS:

 

-3-

--------------------------------------------------------------------------------


 

AGE

 

% Vested

 

Younger than 50

 

0

%

50 but younger than 51

 

10

%

51 but younger than 52

 

20

%

52 but younger than 53

 

30

%

53 but younger than 54

 

50

%

54 but younger than 55

 

70

%

55 and older

 

100

%

 


(B)           THE HUMAN RESOURCES POLICY AND COMPENSATION COMMITTEE OF THE
BOARD, IN ITS SOLE DISCRETION, MAY VEST A PARTICIPANT IN THE PARTICIPANT’S
ACCUMULATION ACCOUNT WITH RESPECT TO ANY PARTICIPANT WHO INCURS A TERMINATION OF
EMPLOYMENT AT THE INITIATION OF THE NYSE, AS DETERMINED IN THE SOLE DISCRETION
OF THE HUMAN RESOURCES POLICY AND COMPENSATION COMMITTEE OF THE BOARD.  ANY
VESTING PURSUANT TO THIS PARAGRAPH SHALL ONLY BE EFFECTIVE IF MADE IN WRITING.


(C)           NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY, IF ANY
PARTICIPANT SHALL DIE OR INCUR A DISABILITY WHILE HE IS EMPLOYED BY THE NYSE,
THE PARTICIPANT’S ENTIRE INTEREST IN HIS ACCUMULATION ACCOUNT SHALL FULLY VEST.


4.             MEASUREMENT OF EARNINGS


(A)           EARNINGS ON THE NONVESTED PORTION OF A PARTICIPANT’S ACCUMULATION
ACCOUNT SHALL BE COMPUTED USING A RATE OF EIGHT PERCENT (8%) PER ANNUM.  THE
COMMITTEE MAY CHANGE THE DESIGNATED MEASURING ALTERNATIVE AT ANY TIME AS IT MAY
DETERMINE, IN ITS SOLE DISCRETION.  THE COMMITTEE SHALL CREDIT THE EARNINGS
COMPUTED UNDER THIS SECTION 4(A), TO THE BALANCE IN EACH PARTICIPANT’S
ACCUMULATION ACCOUNT AS OF THE LAST BUSINESS DAY OF EACH CALENDAR MONTH, OR SUCH
OTHER DATES WHICH ARE SELECTED BY THE COMMITTEE IN ITS SOLE DISCRETION.


(B)           THE MEASUREMENT OF EARNINGS ON THE VESTED PORTION OF AN
ACCUMULATION ACCOUNT SHALL BE SELECTED BY EACH PARTICIPANT IN WRITING, ON A FORM
PRESCRIBED BY THE COMMITTEE, FROM AMONG THE MEASURING ALTERNATIVES OFFERED BY
THE COMMITTEE FOR THE MEASURING OF EARNINGS.  EACH PARTICIPANT MAY CHANGE THE
SELECTION OF HIS MEASURING ALTERNATIVES FOR MEASURING OF EARNINGS ON
ACCUMULATION BENEFITS AS OF THE BEGINNING OF ANY CALENDAR MONTH (OR AT SUCH
OTHER TIMES AND IN SUCH MANNER AS PRESCRIBED BY THE COMMITTEE, IN ITS SOLE
DISCRETION), SUBJECT TO SUCH NOTICE AND OTHER ADMINISTRATIVE PROCEDURES AS
ESTABLISHED BY THE COMMITTEE.  THE COMMITTEE SHALL CREDIT THE EARNINGS COMPUTED
UNDER THIS SECTION, SECTION 4(B), TO THE BALANCE IN EACH PARTICIPANT’S
ACCUMULATION ACCOUNT AS OF THE LAST BUSINESS DAY OF EACH CALENDAR MONTH, OR SUCH
OTHER DATES AS ARE SELECTED BY THE COMMITTEE IN ITS SOLE DISCRETION, AT A RATE
EQUAL TO THE PERFORMANCE OF THE MEASURING ALTERNATIVES SELECTED BY THE
PARTICIPANT FOR THE CALENDAR MONTH (OR SUCH OTHER APPLICABLE PERIOD) TO WHICH
SUCH SELECTION RELATES.

 

-4-

--------------------------------------------------------------------------------


 


(C)           THE COMMITTEE MAY, IN ITS SOLE DISCRETION, ESTABLISH RULES AND
PROCEDURES FOR THE CREDITING OF EARNINGS FACTORS AND THE ELECTION OF MEASURING
ALTERNATIVES PURSUANT TO THIS SECTION 4.


5.             PAYMENT OF ACCUMULATION BENEFITS


(A)           WITHIN THIRTY (30) DAYS FOLLOWING THE DATE AN EMPLOYEE IS
DESIGNATED AS A PARTICIPANT, HE MAY MAKE AN ELECTION REGARDING THE FORM AND
TIMING OF HIS FUTURE RECEIPT OF ACCUMULATION BENEFITS FROM THE PLAN, WHICH
ELECTION SHALL BE DEEMED TO BE VALID AND BINDING HEREUNDER.  A PARTICIPANT MAY
ELECT TO RECEIVE HIS ACCUMULATION BENEFITS IN THE STANDARD LUMP SUM DISTRIBUTION
FORM OR IN APPROXIMATELY EQUAL ANNUAL INSTALLMENTS, OVER A PERIOD AS ELECTED BY
THE PARTICIPANT BUT NOT IN EXCESS OF TEN (10) YEARS, TO COMMENCE AS SOON AS
ADMINISTRATIVELY FEASIBLE FOLLOWING (I) HIS TERMINATION OF EMPLOYMENT (OTHER
THAN BY REASON OF DEATH) OR (II) THE JANUARY 1 NEXT FOLLOWING HIS TERMINATION OF
EMPLOYMENT, AS ELECTED BY THE PARTICIPANT AT THE TIME OF SUCH INITIAL ELECTION. 
THE ACCUMULATION ACCOUNT OF A PARTICIPANT WHO ELECTS TO RECEIVE ANNUAL
INSTALLMENT PAYMENTS SHALL CONTINUE TO BE CREDITED WITH EARNINGS UNTIL THE FINAL
INSTALLMENT IS PAID.  IF A PARTICIPANT DOES NOT MAKE AN INSTALLMENT ELECTION,
ACCUMULATION BENEFITS SHALL BE PAID TO HIM IN A SINGLE LUMP SUM AS SOON AS
ADMINISTRATIVELY FEASIBLE AFTER HIS TERMINATION OF EMPLOYMENT.


(B)           A PARTICIPANT MAY MAKE AN ELECTION OR CHANGE HIS EXISTING
ELECTION, ON A FORM PRESCRIBED BY AND FILED WITH THE COMMITTEE, AT ANY TIME AT
LEAST ONE (1) YEAR PRIOR TO HIS TERMINATION OF EMPLOYMENT, TO RECEIVE HIS
ACCUMULATION BENEFITS IN A LUMP SUM OR IN APPROXIMATELY EQUAL ANNUAL
INSTALLMENTS, OVER A PERIOD AS ELECTED BY THE PARTICIPANT BUT NOT IN EXCESS OF
TEN (10) YEARS, AND COMMENCING AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING
(I) HIS TERMINATION OF EMPLOYMENT (OTHER THAN BY REASON OF DEATH) OR (II) THE
JANUARY 1 NEXT FOLLOWING HIS TERMINATION OF EMPLOYMENT AS THE PARTICIPANT
ELECTS.


(C)           IF A PARTICIPANT DIES PRIOR TO RECEIVING HIS TOTAL ACCUMULATION
BENEFITS, THE UNPAID PORTION OF SUCH ACCUMULATION BENEFITS SHALL BE PAID TO THE
PARTICIPANT’S BENEFICIARY IN A SINGLE LUMP SUM, AS SOON AS ADMINISTRATIVELY
FEASIBLE FOLLOWING THE PARTICIPANT’S DEATH, PROVIDED, HOWEVER, THAT THE
PARTICIPANT SHALL HAVE THE RIGHT, IN A WRITING FILED WITH THE COMMITTEE, TO MAKE
ELECTIONS, PRIOR TO HIS TERMINATION OF EMPLOYMENT, TO HAVE ALL OR A PORTION OF
SUCH ACCUMULATION BENEFITS PAYABLE OR REMAINING PAYABLE AT HIS DEATH TO BE PAID
TO HIS SPOUSE (I) IN APPROXIMATELY EQUAL ANNUAL INSTALLMENTS, OVER A PERIOD AS
ELECTED BY THE PARTICIPANT BUT NOT IN EXCESS OF THE LESSER OF TEN (10) YEARS OR
THE REMAINING INSTALLMENTS IF THE PARTICIPANT IS ALREADY RECEIVING INSTALLMENTS,
AND (II) TO COMMENCE AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING (I) HIS
DEATH OR (II) THE JANUARY 1 NEXT FOLLOWING HIS DEATH, AS ELECTED BY THE
PARTICIPANT.  SUCH ELECTIONS (OR ANY ELECTION TO REVOKE OR CHANGE A PRIOR
ELECTION) MUST BE MADE AND FILED WITH THE COMMITTEE AT LEAST ONE YEAR PRIOR TO
THE EARLIER OF THE PARTICIPANT’S DEATH OR TERMINATION OF EMPLOYMENT, PROVIDED,
HOWEVER, THAT THE INITIAL ELECTION OF AN EMPLOYEE SHALL BE BINDING IF FILED WITH
THE COMMITTEE PRIOR TO THE END OF THE THIRTY (30) DAY PERIOD COMMENCING ON THE
DATE THE EMPLOYEE FIRST BECOMES A PARTICIPANT.  IF THE PARTICIPANT SHALL NOT
HAVE A SPOUSE AT THE TIME OF HIS DEATH, THE UNPAID PORTION OF THE PARTICIPANT’S
ACCUMULATION BENEFITS SHALL BE PAID TO THE PARTICIPANT’S BENEFICIARY IN A SINGLE
LUMP SUM, AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING THE PARTICIPANT’S
DEATH.

 

-5-

--------------------------------------------------------------------------------


 


6.             FORFEITURE

The Human Resources Policy and Compensation Committee of the Board may forfeit
the benefits of a Participant (or his Beneficiary, if the Participant has died)
under the Plan in the event that the Participant is discharged for willful,
deliberate, or gross misconduct, or if such grounds exist at the time of the
Participant’s Termination of Employment even if such Termination of Employment
is for other reasons.  Such determination, and whether or not benefits shall be
forfeited shall be determined by the Human Resources Policy and Compensation
Committee of the Board in its sole discretion, based on the relevant facts and
circumstances.


7.             CLAIMS PROCEDURE


(A)           THE COMMITTEE SHALL BE RESPONSIBLE FOR DETERMINING ALL CLAIMS FOR
BENEFITS UNDER THIS PLAN BY THE PARTICIPANTS OR THEIR BENEFICIARIES, IN ITS SOLE
DISCRETION, BASED ON THE PLAN DOCUMENTS.  WITHIN NINETY (90) DAYS AFTER
RECEIVING A CLAIM (OR WITHIN UP TO ONE HUNDRED EIGHTY (180) DAYS, IF THE
CLAIMANT IS NOTIFIED OF THE NEED FOR ADDITIONAL TIME, INCLUDING NOTIFICATION OF
THE REASON FOR THE DELAY), THE COMMITTEE SHALL NOTIFY THE PARTICIPANT OR
BENEFICIARY OF ITS DECISION IN WRITING, GIVING THE REASONS FOR ITS DECISION IF
ADVERSE TO THE CLAIMANT.  IF THE DECISION IS ADVERSE TO THE CLAIMANT, THE
COMMITTEE SHALL ADVISE HIM OF THE PLAN PROVISIONS INVOLVED, OF ANY ADDITIONAL
INFORMATION WHICH HE MUST PROVIDE TO PERFECT HIS CLAIM AND WHY, AND OF HIS RIGHT
TO REQUEST A REVIEW OF THE DECISION.


(B)           A CLAIMANT MAY REQUEST A REVIEW OF AN ADVERSE DECISION BY WRITTEN
REQUEST TO THE COMMITTEE MADE WITHIN SIXTY (60) DAYS AFTER RECEIPT OF THE
DECISION.  THE CLAIMANT, OR HIS DULY AUTHORIZED REPRESENTATIVE, MAY REVIEW
PERTINENT DOCUMENTS AND SUBMIT WRITTEN ISSUES AND COMMENTS.


(C)           WITHIN SIXTY (60) DAYS AFTER RECEIVING A REQUEST FOR REVIEW (OR UP
TO ONE HUNDRED TWENTY (120) DAYS AFTER SUCH RECEIPT IF THE PARTICIPANT IS
NOTIFIED OF THE DELAY AND THE REASONS THEREFOR), THE COMMITTEE SHALL NOTIFY THE
CLAIMANT IN WRITING OF (I) ITS DECISION, (II) THE REASONS THEREFOR, AND (III)
THE PLAN PROVISIONS UPON WHICH IT IS BASED.


(D)           THE COMMITTEE MAY AT ANY TIME ALTER THE CLAIMS PROCEDURE SET FORTH
ABOVE, SO LONG AS THE REVISED CLAIMS PROCEDURE COMPLIES WITH ERISA, AND THE
REGULATIONS ISSUED THEREUNDER.


(E)           THE COMMITTEE SHALL HAVE THE FULL POWER AND AUTHORITY TO
INTERPRET, CONSTRUE AND ADMINISTER THIS PLAN IN THEIR SOLE DISCRETION BASED ON
THE PROVISIONS OF THE PLAN DOCUMENTS AND TO DECIDE ANY QUESTIONS AND SETTLE ALL
CONTROVERSIES THAT MAY ARISE IN CONNECTION WITH THE PLAN.  THE COMMITTEE’S
INTERPRETATIONS AND CONSTRUCTION THEREOF, AND ACTIONS THEREUNDER, MADE IN THE
SOLE DISCRETION OF THE COMMITTEE, INCLUDING ANY VALUATION OF THE ACCUMULATION
BENEFITS, ANY DETERMINATION UNDER THIS SECTION 7, OR THE AMOUNT OF THE PAYMENT
TO BE MADE HEREUNDER, SHALL BE BASED ON THE PLAN DOCUMENTS AND SHALL BE FINAL,
BINDING AND CONCLUSIVE ON ALL PERSONS.  NO MEMBER OF THE COMMITTEE SHALL BE
LIABLE TO ANY PERSON FOR ANY ACTION TAKEN OR OMITTED IN CONNECTION WITH THE
INTERPRETATION AND ADMINISTRATION OF THIS PLAN.  TO THE EXTENT THAT A FORM
PRESCRIBED BY THE COMMITTEE TO BE USED IN THE OPERATION AND ADMINISTRATION OF
THE PLAN DOES NOT

 

-6-

--------------------------------------------------------------------------------


 


CONFLICT WITH THE TERMS AND PROVISIONS OF THE PLAN DOCUMENT, SUCH FORM SHALL BE
EVIDENCE OF (I) THE COMMITTEE’S INTERPRETATION, CONSTRUCTION AND ADMINISTRATION
OF THIS PLAN AND (II) DECISIONS OR RULES MADE BY THE COMMITTEE PURSUANT TO THE
AUTHORITY GRANTED TO THE COMMITTEE UNDER THE PLAN.


8.             CONSTRUCTION OF THE PLAN

This Plan is “unfunded” and Accumulation Benefits payable hereunder shall be
paid by the NYSE out of its general assets.  Participants and their
Beneficiaries shall not have any interest in any specific asset of the NYSE as a
result of this Plan.  Nothing contained in this Plan and no action taken
pursuant to the provisions of this Plan shall create or be construed to create a
trust of any kind, or a fiduciary relationship between the NYSE, the Committee,
and the Participants, their Beneficiaries or any other person.  Any funds which
may be invested under the provisions of this Plan shall continue for all
purposes to be part of the general funds of the NYSE and no person other than
the NYSE shall by virtue of the provisions of this Plan have any interest in
such funds.  To the extent that any person acquires a right to receive payments
from the NYSE under this Plan, such right shall be no greater than the right of
any unsecured general creditor of the NYSE.  The NYSE may, in its sole
discretion, establish a “rabbi trust” to pay Accumulation Benefits hereunder.


9.             LIMITATION OF RIGHTS

Nothing contained herein shall be construed as conferring upon an employee the
right to continue in the employ of the NYSE as an employee or in any other
capacity or to interfere with the right of the NYSE to discharge him at any time
for any reason whatsoever.


10.          PAYMENT NOT SALARY

Any Accumulation Benefits payable under this Plan or any book entry made to an
Accumulation Account shall not be deemed salary or other compensation to the
employee for the purposes of computing benefits to which he may be entitled
under any pension plan or other arrangement of the NYSE maintained for the
benefit of its employees.


11.          SEVERABILITY

In case any provision of this Plan shall be illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal and invalid
provision never existed.


12.          WITHHOLDING

All payments under this Plan shall be subject to the withholding of such amounts
relating to federal, state or local taxes as the NYSE may reasonably determine
it should withhold based on applicable law or regulations.


13.          ASSIGNMENT

The Plan shall be binding upon and inure to the benefit of the NYSE, its
successors and assigns and the Participants and their Beneficiaries, heirs,
executors,

 

-7-

--------------------------------------------------------------------------------


 

administrators and legal representatives.  In the event that the NYSE sells or
transfers all or substantially all of the assets of its business or all or
substantially all of the assets of a division and, in either event, the acquiror
of such assets assumes the obligations hereunder with regard to a Participant,
the NYSE shall be released from any liability imposed herein and shall have no
obligation to pay or provide any benefits payable hereunder with regard to such
Participant.


14.          NON-ALIENATION OF BENEFITS

The benefits payable under this Plan shall not be subject to alienation,
transfer, assignment, garnishment, execution or levy of any kind, and any
attempt to cause any benefits to be so subjected shall not be recognized.


15.          GOVERNING LAW

To the extent legally required, the Code and ERISA shall govern this Plan, and,
if any provision hereof is in violation of any applicable requirement of the
Code or ERISA, the NYSE reserves the right to retroactively amend the Plan to
comply therewith.  To the extent not governed by the Code and ERISA, the Plan
shall be governed by the laws of the State of New York, without regard to
conflict of law provisions.


16.          AMENDMENT OR TERMINATION OF PLAN

The Board (or a duly authorized committee thereof), or a person designated by
the Board may, in his or its sole and absolute discretion, amend this Plan from
time to time and at any time in such manner as he or it deems appropriate or
desirable, and the Board (or a duly authorized committee thereof) or a person
designated by the Board may, in its sole and absolute discretion, terminate the
Plan for any reason or no reason from time to time and at any time in such
manner as it deems appropriate or desirable.  No amendment or termination shall
reduce or terminate the then vested benefit of any Participant or Beneficiary. 
Upon an amendment or termination, the NYSE shall not be required to distribute a
Participant’s accrued Accumulation Benefits prior to the Participant’s
Termination of Employment, but, in the event of a termination of the Plan, may
do so in a lump sum at the discretion of the NYSE.


17.          NON-EXCLUSIVITY

The adoption of this Plan by the NYSE shall not be construed as creating any
limitations on the power of the NYSE to adopt such other supplemental retirement
income arrangements as it deems desirable, and such arrangements may be either
generally applicable or limited in application.


18.          GENDER AND NUMBER

Wherever used in this Plan, the masculine shall be deemed to include the
feminine and the singular shall be deemed to include the plural, unless the
context clearly indicates otherwise.

 

-8-

--------------------------------------------------------------------------------


 


19.          HEADINGS AND CAPTIONS

The headings and captions herein are provided for reference and convenience
only.  They shall not be considered part of the Plan and shall not be employed
in the construction of the Plan.


20.          INTERPRETATION OF THE PLAN

The Committee shall have the authority to adopt, alter or repeal such
administrative rules, guidelines and practices governing the Plan and perform
all acts as it shall from time to time deem advisable; to construe and interpret
the terms and provisions of the Plan; and to otherwise supervise the
administration of the Plan.


21.          EFFECTIVE DATE

The Plan shall be effective as of January 1, 1998.


22.          ENTIRE AGREEMENT

This Plan, along with the Participants’ elections hereunder, constitutes the
entire agreement between the NYSE and the Participants pertaining to the subject
matter herein and supersedes any other plan or agreement, whether written or
oral, pertaining to the subject matter herein.  No agreements or
representations, other than as set forth herein, have been made by the NYSE with
respect to the subject matter herein.

IN WITNESS WHEREOF, the NYSE has caused this Plan to be executed this 16th day
of April, 1998.

 

NEW YORK STOCK EXCHANGE, INC.

 

 

 

 

 

 

 

By:

/s/ KEITH R. HELSBY

 

 

 

 

Title:

Sr. Vice President, Finance

 

 

-9-

--------------------------------------------------------------------------------
